Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43   Desc
                        Main Document     Page 1 of 8
Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43   Desc
                        Main Document     Page 2 of 8
Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43         Desc
                        Main Document     Page 3 of 8




                             NOTICE OF SCHEDULING AND CASE MANAGEMENT CONFERENCE000003
Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43         Desc
                        Main Document     Page 4 of 8




                             NOTICE OF SCHEDULING AND CASE MANAGEMENT CONFERENCE000004
Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43         Desc
                        Main Document     Page 5 of 8




                             NOTICE OF SCHEDULING AND CASE MANAGEMENT CONFERENCE000005
Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43         Desc
                        Main Document     Page 6 of 8




                             NOTICE OF SCHEDULING AND CASE MANAGEMENT CONFERENCE000006
Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43         Desc
                        Main Document     Page 7 of 8




                             NOTICE OF SCHEDULING AND CASE MANAGEMENT CONFERENCE000007
Case 8:19-bk-14711-CB   Doc 6 Filed 12/06/19 Entered 12/06/19 10:32:43         Desc
                        Main Document     Page 8 of 8




                             NOTICE OF SCHEDULING AND CASE MANAGEMENT CONFERENCE000008
